People v Stewart (2016 NY Slip Op 00647)





People v Stewart


2016 NY Slip Op 00647


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2011-04032
 (Ind. No. 7659/09)

[*1]The People of the State of New York, respondent, 
vGuy Stewart, appellant.


Seymour W. James, Jr., New York, NY (Lawrence T. Hausman of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel; Tien-Kha Tran on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Walsh, J.), imposed April 8, 2011, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
As the People correctly concede, the defendant's waiver of the right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265; People v Brown, 122 AD3d 133). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., DILLON, SGROI, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court